DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claim(s) 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 11-20, are rejected under 35 U.S.C. 103 as being unpatentable over US 20170146362 A1, filed 11/15/2016, hereinafter "Bai", in view of US 20190375407 A1, filed 03/15/2019, hereinafter "Maleki", and US 20070203625 A1, filed 11/12/2004, hereinafter “Quigley”.

Regarding Claim 1, Bai teaches:
A system comprising: 
See at least figure 2
fuel consumption prediction circuitry; 
See at least [0022] and figure 2, server 120
and user interface circuitry; 
See at least [0057] and figure 5, navigation system containing display 410
wherein the fuel consumption prediction circuitry is operable to: 
receive trip constraints for a trip to be made by a vehicle; 
See at least [0048] and figure 4, step 304, wherein supplemental data comprising road map data (road segments, road surface type, curvature, etc.) is received by the server 120 
See at least [0050] and figure 4, step 308, wherein route constraints (start point and destination) are received by the server 120
receive vehicle information for the vehicle, 
See at least [0047] and figure 4, step 302, wherein vehicle operational data is received by the server 120, and includes the input parameters for physics model 124
generate, based on the trip constraints and the vehicle information: a first trip option having a first predicted travel time and a first predicted fuel consumption; and a second trip option having a second predicted travel time and a second predicted fuel consumption; 
See at least [0051] and figure 4, step 310, wherein two or three route options are generated using the navigation request (trip constraint) by server 120
See at least [0051] and figure 4, step 312, wherein the fuel consumption is generated for each route option using the physics model 124, which, as described above, is based on the vehicle information
See at least [0017] and [0052] and figure 5, table 470, wherein each route option additionally has an estimated travel time
and communicate the first trip option and the second trip option to user interface circuitry; 
See at least [0050] and [0052], wherein the route options are provided to a driver through in-vehicle navigation system of vehicle 104
See at least [0056], wherein the vehicle 104 and the server 120 communicate wirelessly
and wherein the user interface circuitry is operable to: 
receive the first trip option and the second trip option; 
See at least [0052] and [0056] as discussed above, wherein a navigation system of vehicle 104 communicates wirelessly with server 120 to present the route options
present the first trip option and the second trip option to a user; 
See at least [0052] and [0057] and figure 5, wherein the navigation system presents the generated trip options to a user through display 410
receive input from the user indicating a selected trip option from among the first trip option and the second trip option; 
See at least [0057] and [0059] and figure 5, wherein the driver then selects a driving route after being present with the route options
and present driving instructions based on the selected trip option. 
See at least [0015], wherein the navigation system provides navigation guidance for a requested driving route, as is well known in the art
Bai remains silent on:
wherein the vehicle information comprises an engine torque limit; 
However, Bai does teach the vehicle information comprising an engine torque
See at least [0027], wherein one of the input parameters, or vehicle information, comprises engine torque T
Maleki teaches:
an engine torque limit; 
See at least [0023], wherein vehicle operating parameters include engine torque
See at least [0036] and Equation 17, wherein the engine torque has a minimum and maximum limit, and the torque remains within the minimum and maximum limits
See at least [0045], wherein the vehicle operating parameters are determined based on a torque map of the vehicle
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Bai with Maleki’s technique of utilizing vehicle information comprising an engine torque limit. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).
Quigley teaches:
an engine torque limit; 
See at least [0028] and figure 3, wherein the torque map represents the available torque at each engine speed.
In combination with Maleki’s teaching of an engine torque limit, and Bai’s teaching of receiving vehicle information comprising torque information, all of the limitations of Claim 1 are taught. Per [0046] of Applicant’s Specification, an engine torque limit can be represented as a torque map that maps, or limits, the torque to the maximum available at a given engine speed or RPM point.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Bai and Maleki with Quigley’s technique of representing torque information in the form of a torque map which relates the available torque to current engine speed. It would have been obvious to modify because doing so enables drivers to operate vehicles in the most fuel-efficient method possible, as recognized by Quigley (see at least [0014]).

Regarding Claim 2, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai additionally teaches:
wherein: the fuel consumption prediction circuitry is operable to run a simulation of the trip based on the vehicle information and the trip constraints; 
See at least [0035] and Equations 1-9, wherein a simulation is run based on the model 124 (whose input parameters are the received vehicle information, as discussed above), for each road segment in a trip option. As discussed above, road segments and their characteristics such as curvature are part of the trip constraints
and the first predicted fuel consumption, and the second predicted fuel consumption are outputs of the simulation.
See at least [0036]-[0037], wherein the output of the simulation is the total fuel consumption
Bai remains silent on:
and the first predicted travel time, and the second predicted travel time are outputs of the simulation. 
Bai does teach predicting the travel time of each route option, but these predictions are not outputs of the simulation. See at least [0052] and figure 5.
Maleki teaches:
and the first predicted travel time, and the second predicted travel time are outputs of the simulation. 
See at least [0035], wherein the travel time is part of the prediction made by the optimization model, or simulation
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of outputting predicted travel time from the simulation. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).

Regarding Claim 11, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai remains silent on:
wherein the vehicle information comprises one or more of: a throttle demand map, a maximum torque map, and a brake specific fuel consumption map.
Quigley teaches:
wherein the vehicle information comprises one or more of: a throttle demand map, a maximum torque map, and a brake specific fuel consumption map.
See at least [0028]-[0029] and figure 3, wherein an engine torque-speed map is displayed with brake specific fuel consumption contours. This map relates the motor torque and angular velocity with engine efficiency in terms of fuel usage.
Under Broadest Reasonable Interpretation, due to the limitation “include one or more of”, any prior art that reads on only “brake specific fuel consumption map” would read on all of Claim 11.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify further modify the combination of Bai, Maleki, and Quigley with Quigley’s technique of utilizing vehicle information comprising a brake specific fuel consumption map. It would have been obvious to modify because doing so enables drivers to operate vehicles in the most fuel-efficient method possible, as recognized by Quigley (see at least [0014]).

Regarding Claim 12, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai additionally teaches:
wherein the trip constraints comprise legal velocity limits for one or more sections of road to be traveled during the trip.
See at least [0048], wherein the trip constraints received include road map data comprising road segments
See at least [0018], wherein each road segment has attributes and characteristics received from a map provider, and the characteristics include speed limits for each road segment

Regarding Claim 13, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai additionally teaches
wherein the trip constraints comprise physical characteristics of one or more sections of road to be traveled during the trip.
See at least [0048], wherein the trip constraints received include road map data comprising road segments and physical characteristics of the road segments including surface type, curvature, etc.

Regarding Claim 14, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 13 as discussed above, and Bai additionally teaches
wherein the physical characteristics include one or more of: road grade, road curvature, and road composition.
See at least [0048], wherein the physical characteristics include road surface type (road composition) and road curvature
See at least [0018], wherein additional characteristics of a road segment include road grade
See at least [0028] and Equation 3, wherein a represents the road grade used in the fuel consumption simulation

Regarding Claim 15, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai additionally teaches:
wherein the trip constraints comprise transient conditions expected during the trip.
See at least [0048], wherein the trip constraints include real-time (transient) traffic data

Regarding Claim 16, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 15 as discussed above, and Bai additionally teaches:
wherein the transient conditions include one or both of: traffic conditions and weather conditions.
See at least [0024], wherein the trip constraints received include current and forecasted weather condition information
See at least [0048], wherein the trip constraints received include real-time traffic conditions

Regarding Claim 17, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai remains silent on:
wherein the trip constraints comprise safety constraints.
Maleki teaches:
wherein the trip constraints comprise safety constraints.
See at least [0034]-[0036], wherein the energy minimization problem (fuel consumption simulation) is constrained to ensure driver safety and maintain safe following distance while minimizing fuel consumption
See at least [0036], wherein the constraints include vehicle speed and distance to preceding vehicle, wherein the speed is constrained to safe vehicle speed limits and posted speed limits
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of utilizing safety constraints. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).

Regarding Claim 18, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 17 as discussed above, and Bai remains silent on:
wherein the safety constraints include one or both of: safe braking acceleration and safe lateral acceleration.
Maleki teaches:
wherein the safety constraints include one or both of: safe braking acceleration and safe lateral acceleration.
See at least [0036], wherein the fuel consumption simulation is constrained by vehicle speed for safety
See at least [0021], wherein the maximum safe vehicle speed is determined based on the road curvature and safe lateral acceleration. Therefore, the fuel consumption simulation is constrained by safe lateral acceleration
Under Broadest Reasonable Interpretation, due to the limitation “include one or both of”, any prior art that reads on only “safe lateral acceleration” would read on all of Claim 18
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of utilizing safety constraints comprising safe lateral acceleration. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).

Regarding Claim 19, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai remains silent on:
wherein the driving instructions comprise braking instructions to achieve a predicted fuel consumption and a predicted arrival time for the selected trip option.
However, Bai does teach a predicted fuel consumption and a predicted arrival time for the selected trip option, as discussed above
Maleki teaches:
wherein the driving instructions comprise braking instructions to achieve a predicted fuel consumption and a predicted arrival time for the selected trip option.
See at least [0026], wherein indicators, or instructions, are output to the driver to instruct the driver to reduce braking in order to achieve target vehicle performance 
See at least [0017] and [0037], wherein vehicle performance includes energy consumption, travel time, and arrival time. Therefore, a target vehicle performance plan would include an energy consumption and arrival time to achieve
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of providing braking instructions to achieve a predicted fuel consumption. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).

Regarding Claim 20, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai remains silent on:
wherein the driving instructions comprise acceleration instructions to achieve a predicted fuel consumption and a predicted-arrival time for the selected trip option.
However, Bai does teach a predicted fuel consumption and a predicted arrival time for the selected trip option, as discussed above
Maleki teaches:
wherein the driving instructions comprise instructions to achieve a predicted fuel consumption and a predicted-arrival time for the selected trip option.
See at least [0026], wherein indicators, or instructions, are output to the driver to instruct the driver in order to achieve target vehicle performance 
See at least [0017] and [0037], wherein vehicle performance includes energy consumption, travel time, and arrival time. Therefore, a target vehicle performance plan would include an energy consumption and arrival time to achieve
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of providing instructions to achieve a predicted fuel consumption. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).
Quigley teaches:
wherein the driving instructions comprise acceleration instructions
See at least [0027]-[0029] and figure 3, wherein a specific throttle position is indicated to the user (i.e., the user is instructed to increase the throttle) to achieve optimal fuel consumption
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify further modify the combination of Bai, Maleki, and Quigley with Quigley’s technique of providing acceleration instructions. It would have been obvious to modify because doing so enables drivers to operate vehicles in the most fuel-efficient method possible, as recognized by Quigley (see at least [0014]).

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, Maleki, and Quigley as applied to claims above, and further in view of WO 2019034233 A1, published 02/21/2019, hereinafter “Rateau”.

Regarding Claim 3, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai additionally teaches:
wherein: the fuel consumption prediction circuitry is operable to: 
generate a profile based on one or more of the trip constraints; 
See at least [0035], wherein a vehicle dynamic profile (accelerations and decelerations along the route) is modeled, or generated
and run a simulation of the trip based on the vehicle information and the velocity limit profile; 
See at least [0035], wherein the vehicle dynamic profile is used with model 124 (whose input parameters are the received vehicle information, as discussed above), to run a simulation
and the first predicted fuel consumption, and the second predicted fuel consumption are outputs of the simulation.
See at least [0036]-[0037], wherein the output of the simulation is the total fuel consumption
Bai remains silent on:
a velocity limit profile;
and the first predicted travel time and the second predicted travel time are outputs of the simulation.
Bai does teach predicting the travel time of each route option, but these predictions are not outputs of the simulation. See at least [0052] and figure 5.
Maleki teaches:
and the first predicted travel time, and the second predicted travel time are outputs of the simulation. 
See at least [0035], wherein the travel time is part of the prediction made by the optimization model, or simulation
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of outputting predicted travel time from the simulation. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).
Rateau teaches:
a velocity limit profile;
See at least [42], wherein a trace is generated, indicated a driver desired speed over segments of the route
See at least [62]-[63], wherein the generated trace includes a vehicle speed at any point along the segment. Additionally, the trace is used as a reference, i.e. the simulation is run by limiting the vehicle speed along the route to the velocity limit profile
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Rateau’s technique of generating a velocity limit profile. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 4, Bai, Maleki, Quigley, and Rateau in combination disclose all of the limitations of Claim 3 as discussed above, and Bai remains silent on:
wherein the velocity limit profile indicates a vehicle velocity for each of a plurality of points along a route of the trip.
Rateau teaches:
wherein the velocity limit profile indicates a vehicle velocity for each of a plurality of points along a route of the trip.
See at least [42], wherein a trace is generated, indicated a driver desired speed over segments of the route
See at least [62], wherein the generated trace includes a vehicle speed, or velocity, at any point along the route
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, Quigley, and Rateau with Rateau’s technique of generating a velocity limit profile indicating a vehicle velocity for each of a plurality of points along a route of the trip. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 5, Bai, Maleki, and Quigley in combination disclose all of the limitations of Claim 1 as discussed above, and Bai remains silent on:
comprising driver agent modeler circuitry operable to generate multiple driver agent models.
However, Bai does teach using an individual driver agent model, comprising acceleration and braking patterns, see at least [0041] and [0049]
Rateau teaches:
comprising driver agent modeler circuitry operable to generate multiple driver agent models.
See at least [54] and figure 5, Driver Behavior Simulation Module 550 which creates driver simulation models for particular driver types, such as normal, aggressive, relaxed, etc.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Rateau’s technique of generating multiple driver agent models. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 6,  Bai, Maleki, Quigley, and Rateau in combination disclose all of the limitations of Claim 5 as discussed above, and Bai remains silent on:
wherein: the fuel consumption prediction circuitry is operable to run multiple simulations of the trip based on the vehicle information, the trip constraints, and the multiple driver agent models; 
and the first predicted travel time and the first predicted fuel consumption are outputs of a first of the multiple simulations; 
and the second predicted travel time and the second predicted fuel consumption are outputs of a second of the multiple simulations.
Maleki teaches:
and the travel times are outputs of the simulations. 
See at least [0035], wherein the travel time is part of the prediction made by the optimization model, or simulation
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, and Quigley with Maleki’s technique of outputting predicted travel time from the simulation. It would have been obvious to modify because doing so enables vehicles to reduce their overall energy consumption during operation by determining the impact of vehicle operating parameters on fuel consumption, as recognized by Maleki (see at least [0004] and [0008]).
Rateau teaches:
wherein: the fuel consumption prediction circuitry is operable to run multiple simulations of the trip based on the vehicle information, the trip constraints, and the multiple driver agent models;
See at least [71]-[74], wherein a reference trace, or velocity limit profile, is generated for each of a list of driver behavior models, using the vehicle model 425 (vehicle information) and route criteria (trip constraints) 
See at least [75], wherein a simulation is run for each reference trace
and the first predicted fuel consumption is an output of a first of the multiple simulations; and the second predicted fuel consumption is an output of a second of the multiple simulations.
See at least [75], wherein the simulation outputs fuel consumption along the route for each reference trace
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, Quigley, and Rateau with Rateau’s technique of running multiple simulations based on the vehicle information, trip constraints, and multiple driver agent models to output a predicted fuel consumption. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 7, Bai, Maleki, Quigley, and Rateau in combination disclose all of the limitations of Claim 6 as discussed above, and Bai teaches:
driver agent throttle behavior, driver agent braking behavior,
See at least [0049], wherein driver acceleration (throttle) patterns and driver braking patterns are used
Bai remains silent on:
wherein each of the multiple driver agent models comprises one or more of: and driver agent velocity behavior.
Rateau teaches:
wherein each of the multiple driver agent models comprises one or more of: driver agent throttle behavior, driver agent braking behavior, and driver agent velocity behavior.
See at least [61], wherein the driver behavior model includes a vehicle speed model, or driver agent velocity behavior
See at least [55], wherein the information used to train and generate the driver agent models includes accelerator (throttle) and brake operation data
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, Quigley, and Rateau with Rateau’s technique of the multiple driver agent models comprising driver agent throttle, braking, and velocity behavior. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 8, Bai, Maleki, Quigley, and Rateau in combination disclose all of the limitations of Claim 6 as discussed above, and Bai teaches:
the predicted fuel consumption corresponds to a throttle behavior
See at least [0049], wherein driver acceleration (throttle) patterns are used with the fuel consumption models to predict fuel consumption
Bai remains silent on:
wherein: the first predicted travel time and first predicted fuel consumption correspond to a first of the multiple driver agent models having a first throttle behavior;
and the second predicted travel time and second predicted fuel consumption correspond to a second of the multiple driver agent models having a second throttle behavior.
Rateau teaches:
wherein: the first predicted travel time and first predicted fuel consumption correspond to a first of the multiple driver agent models having a first throttle behavior; and the second predicted travel time and second predicted fuel consumption correspond to a second of the multiple driver agent models having a second throttle behavior.
See at least [71]-[74], wherein a reference trace, or velocity limit profile, is generated for each of a list of driver behavior models, using the vehicle model 425 (vehicle information) and route criteria (trip constraints) 
See at least [62], wherein each reference trace, associated with a specific driver model, has a predicted travel time
See at least [75], wherein a simulation is run for each reference trace to predict fuel consumption along the route
See at least [14], wherein the driver agent models are trained on recorded behavior from human beings comprising accelerator pedal position data (throttle behavior)
See at least [10], wherein the driver behaviors used in the simulations are varied
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, Quigley, and Rateau with Rateau’s technique of the predicted travel time and fuel consumption corresponding to multiple driver agent models having throttle behaviors. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 9, Bai, Maleki, Quigley, and Rateau in combination disclose all of the limitations of Claim 6 as discussed above, and Bai teaches:
the predicted fuel consumption corresponds to a braking behavior
See at least [0049], wherein driver braking patterns are used with the fuel consumption models to predict fuel consumption
Bai remains silent on:
wherein: the first predicted travel time and first predicted fuel consumption correspond to a first of the multiple driver agent models having a first braking behavior;
and the second predicted travel time and second predicted fuel consumption correspond to a second of the multiple driver agent models having a second braking behavior.
Rateau teaches:
wherein: the first predicted travel time and first predicted fuel consumption correspond to a first of the multiple driver agent models having a first braking behavior;
and the second predicted travel time and second predicted fuel consumption correspond to a second of the multiple driver agent models having a second braking behavior.
See at least [71]-[74], wherein a reference trace, or velocity limit profile, is generated for each of a list of driver behavior models, using the vehicle model 425 (vehicle information) and route criteria (trip constraints) 
See at least [62], wherein each reference trace, associated with a specific driver model, has a predicted travel time
See at least [75], wherein a simulation is run for each reference trace to predict fuel consumption along the route
See at least [14], wherein the driver agent models are trained on recorded behavior from human beings comprising brake pedal position data
See at least [10], wherein the driver behaviors used in the simulations are varied
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, Quigley, and Rateau with Rateau’s technique of the predicted travel time and fuel consumption corresponding to multiple driver agent models having braking behaviors. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Regarding Claim 10, Bai, Maleki, Quigley, and Rateau in combination disclose all of the limitations of Claim 6 as discussed above, and Bai remains silent on:
wherein: the first predicted travel time and first predicted fuel consumption correspond to a first of the multiple driver agent models having a first velocity behavior; and the second predicted travel time and the second predicted fuel consumption correspond to a second of the multiple driver agent models having a second velocity behavior.
Rateau teaches:
wherein: the first predicted travel time and first predicted fuel consumption correspond to a first of the multiple driver agent models having a first velocity behavior; and the second predicted travel time and the second predicted fuel consumption correspond to a second of the multiple driver agent models having a second velocity behavior.
See at least [71]-[74], wherein a reference trace, or velocity limit profile, is generated for each of a list of driver behavior models, using the vehicle model 425 (vehicle information) and route criteria (trip constraints) 
See at least [61]-[62], wherein each driver behavior model includes a vehicle speed model (driver agent velocity behavior), and wherein each reference trace, associated with a specific driver model, has a predicted travel time
See at least [75], wherein a simulation is run for each reference trace to predict fuel consumption along the route
See at least [10], wherein the driver behaviors used in the simulations are varied
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Bai, Maleki, Quigley, and Rateau with Rateau’s technique of the predicted travel time and fuel consumption corresponding to multiple driver agent models having velocity behaviors. It would have been obvious to modify because doing so enables an inexpensive method of simulating vehicle power output and emissions based on real world driving conditions, as recognized by Rateau (see at least [8]-[9]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190113354 A1 is directed to generating multiple trip options for a vehicle, wherein one trip option is the most time efficient, another trip option is the most energy efficient, and the third trip option is based on the user’s personal preference behavior.
US 20190318051 A1 is directed to simulating operation of a vehicle using full and partial torque models and throttle demand maps.
US 20130046466 A1 is directed to scoring a route for fuel efficiency based on multiple simulations with multiple virtual driver models.
 US 20140277971 A1 is directed to fuel economy estimation by simulation of drive cycle profiles.
 US 20160075333 A1 is directed to simulating a vehicle to determine a recommended route reference, including providing a driver with feedback during vehicle operation to match the recommended route reference.
US 20140107912 A1 is directed to selecting an optimal driver model for a route and providing the actual driver with recommendations based on the optimal driver model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667